  Case 17-83037         Doc 70      Filed 11/16/20 Entered 11/16/20 17:41:48                Desc Main
                                      Document     Page 1 of 4


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
IN RE:                                      ) BANKRUPTCY CASE
                                            )
ALI SARICA,                                 ) NO.: 17-83037
                                            )
         Debtor.                            ) CHAPTER 13
                                            )
                                            ) JUDGE: THOMAS M. LYNCH

                                         NOTICE OF MOTION
TO: See attached list

        PLEASE TAKE NOTICE THAT that on December 3, 2020, at 9:00a.m., I will appear before the
Honorable Thomas M. Lynch, or any judge sitting in that judge’s place, and present the motion of
PennyMac Loan Services, LLC for Relief from Automatic Stay and Co-Debtor Stay, a copy of which is
attached.

 This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:

        To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and
 password.

        To appear by telephone, call Zoom for Government at 1-669-254-5252 or            1-646-
 828-7666. Then enter the meeting ID and password.

         Meeting ID and password. The meeting ID for this hearing is 160 291 5226 and the
 password is 852255. The meeting ID and password can also be found on Judge Lynch’s webpage on
 the court’s website, https://www.ilnb.uscourts.gov/content/judge-thomas-m-lynch.

        If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion in advance without a hearing.

        I, the undersigned Attorney, certify that I served a copy of this notice and the attached motion on
each entity shown on the attached list at the address shown and by the method indicated on the list on
November 16, 2020, at 5:00p.m.

                                                 McCalla Raymer Leibert Pierce, LLC

                                                 /s/Kinnera Bhoopal
                                                 Kinnera Bhoopal
                                                 ARDC# 6295897
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602
                                                 (312) 346-9088
  Case 17-83037        Doc 70      Filed 11/16/20 Entered 11/16/20 17:41:48      Desc Main
                                     Document     Page 2 of 4




                                         SERVICE LIST

To Trustee:                                               by Electronic Notice through ECF
Lydia Meyer
P.O. Box 14127
Rockford, IL 61105

To U.S. Trustee:                                          by Electronic Notice through ECF
Patrick S Layng
Office of the U.S. Trustee, Region 11
780 Regent St.
Suite 304
Madison, WI 53715

To Debtor:                                                Served via U.S. Mail
Ali Sarica
8974 Clinnin Lane
Huntley, Il 60142

To Co-Debtor:                                             Served via U.S. Mail
Melis Sarica
8974 Clinnin Ln
Huntley, IL 60142

To Attorney:                                              by Electronic Notice through ECF
Timothy Brown
Law Office of Timothy Brown
1520 Carlemont Drive, Suite M
Crystal Lake, IL 60014

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 17-83037       Doc 70     Filed 11/16/20 Entered 11/16/20 17:41:48           Desc Main
                                   Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
ALI SARICA,                                     )   NO.: 17-83037
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: THOMAS M. LYNCH
                                                )

   MOTION TO MODIFY THE AUTOMATIC STAY AND CO-DEBTOR
                          STAY

         NOW COMES PennyMac Loan Services, LLC by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay and Co-Debtor Stay

heretofore entered on the property located at 8974 Clinnin Ln, Huntley, Illinois 60142 be

Modified stating as follows:

   1.       On December 30, 2017, the above captioned Chapter 13 was filed.

   2.       On May 3, 2018, the above captioned Chapter 13 was confirmed.

   3.       PennyMac Loan Services, LLC services the first mortgage lien on the property

            located at 8974 Clinnin Ln, Huntley, Illinois 60142.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to PennyMac Loan Services, LLC. Current post-petition payments

            are $2,510.61.

   5.       The post-petition mortgage payments are due and owing for July 1, 2020. The default

            to PennyMac Loan Services, LLC is approximately $10,079.06 through November

            2020, including a suspense of $2,473.99.

   6.       Attorney’s fees and costs for this motion are due in the amount of $1,031.00.
  Case 17-83037        Doc 70     Filed 11/16/20 Entered 11/16/20 17:41:48         Desc Main
                                    Document     Page 4 of 4



   7.       The plan is in material default.

   8.       PennyMac Loan Services, LLC also seeks to modify the stay as to co-debtor Melis

            Sarica pursuant to 11 U.S.C. §1301(a).

   9.       PennyMac Loan Services, LLC continues to be injured each day it remains bound by

            the Automatic Stay.

   10.      PennyMac Loan Services, LLC is not adequately protected.

   11.      The property located at 8974 Clinnin Ln, Huntley, Illinois 60142 is not necessary for

            the Debtor's reorganization.

   12.      No cause exists to delay the enforcement and implementation of relief and

            Bankruptcy Rule 4001(A)(3) should be waived.

         WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay and Co-

Debtor Stay on the property located at 8974 Clinnin Ln, Huntley, Illinois 60142, be modified and

that Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave be granted to PennyMac

Loan Services, LLC to proceed with non-bankruptcy remedies including foreclosure, and for

such other and further relief as this Honorable Court deems just.


                                                     McCalla Raymer Leibert Pierce, LLC

                                           By:       /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     Illinois Bar No. 6295897
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
